Citation Nr: 1815207	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation for Crohn's disease with gastroesophageal reflux disease (GERD) in excess of 10 percent from November 4, 2008, to January 22, 2009, in excess of 60 percent from January 23, 2009, to June 15, 2009, and in excess of 10 percent from June 16, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to November 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the RO in Pittsburgh, Pennsylvania.  

A Travel Board hearing was held in August 2012 before the undersigned Veterans Law Judge (VLJ), sitting in Pittsburgh, Pennsylvania.  A copy of the transcript of that hearing is of record.  

The case was remanded for further development of the evidence by the Board in July 2013, April 2016, and August 2017.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager (Virtual VA) paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim for staged initial ratings for additional development action.  

As noted in the Board's August 2017 remand, the Veteran failed to report for VA examination scheduled in July 2016.  At that time, it was noted that in September 2016, prior to notification that the case was to be returned to the Board, the Veteran and his representative gave a rational reason as to why he was unable to attend the examination and requested that another examination be scheduled.  (It is also noted that the Veteran provided a new address at this time, but see discussion below.)  The Board concluded that in order for the Veteran to be accorded every equitable consideration, he was to be rescheduled for an appropriate examination.  

As a result, an additional Compensation and Pension (C&P) examination was scheduled for September 2017.  Again, the Veteran failed to report and a supplemental statement of the case (SSOC) was issued in January 2018 denying the claim.  Current review of the record reflects that the C&P request and the SSOC listed the Veteran's old address and not the new address provided in the September 2016 statement as mentioned above.  

As the record stands, it is unclear as to whether the Veteran was appropriately notified of the scheduled examination in 2017.  Under the circumstances presented here, the AOJ should verify the Veteran's current mailing address and provide another opportunity to report for the necessary examination.  Moreover, it is noted that VA records received in 2016 and dated in 2014 and 2015, reflect continued treatment for the service-connected Crohn's disease and GERD.  Thus, updated VA records should also be obtained on remand.  See 38 C.F.R. § 3.159(c)(1) (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current mailing address.  It is noted that he provided a "new" address in Munhall, PA in VA FORM 21-4138, dated and received in September 2016 

All efforts to obtain this information should be documented in the VBMS folder.  

2.  Also, obtain any relevant VA medical center records for the period from November 2015 to the present.  

3.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the nature and extent of his service-connected Crohn's disease with GERD since November 4, 2008.  All indicated tests and studies should be performed.  The claims folder should be made available for review by the examiner in conjunction with the examination and such review should be acknowledged in the report.  

The examiner should provide an assessment of the current manifestations of the Veteran's Crohn's disease with GERD.  The severity, frequency and duration of all symptomatology associated with the disorders should be described in detail.  

The examiner should then address whether the Veteran's Crohn's disease with GERD, at any time since November 4, 2008, was manifested by a pronounced disability (i.e. resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess); a severe disability (i.e. with numerous attacks a year and malnutrition, the health only fair during remissions); a moderately severe disability (i.e. with frequent exacerbations); or a moderate disability (i.e. with infrequent exacerbations).  

The examiner should also discuss the Veteran's lay statements regarding symptomatology, particularly worsening symptoms, when discussing any offered conclusions.  

The examiner should provide complete rationale for all conclusions reached.  

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a SSOC that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

